DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose an apparatus to apply high frequency chest wall oscillation (HFCWO) therapy to a thorax of a patient, the apparatus comprising a garment configured to be worn on the patient’s thorax, a plurality of oscillators coupled to the garment, at least one user input that is usable to adjust at least one operating parameter of at least one oscillator of the plurality of oscillators wherein the plurality of oscillators comprise a first oscillator configured to be situated over a top portion of the patient’s right lung, a second oscillator configured to be situated over a bottom portion of the patient’s right lung, a third oscillator configured to be situated over a top portion of the patient’s left lung, and a fourth oscillator configured to be situated over a bottom portion of the patient’s left lung, wherein the at least one user input comprises first, second, third, and fourth user inputs that are separately and individually mounted on the garment and located directly below a respective one of the first oscillator, the second oscillator, the third oscillator, and the fourth bladders oscillator when the patient is wearing the garment having the patient’s thorax in an upright position.  These limitations in combination with the rest of the limitations of claim 4 are not reasonably taught in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.